ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEES
Jonathan D. Mattingly                                      Bryan S. Redding
Sean P. Burke                                              Caitlin R. Jared
Hamish S. Cohen                                            Redding Law, LLC                FILED
Jeffery Furminger                                          Carmel, Indiana         Sep 29 2020, 9:45 am
Mattingly Burke Cohen & Biederman
LLP                                                                                        CLERK
                                                                                       Indiana Supreme Court
                                                                                          Court of Appeals
Indianapolis, Indiana                                                                       and Tax Court




                                            IN THE
    COURT OF APPEALS OF INDIANA

Terri Symons, John Nauyokas,                               September 29, 2020
Jennifer Reynolds, and David                               Court of Appeals Case No.
Dennison,                                                  20A-PL-395
Appellants-Defendants/Counterclaim                         Appeal from the Hamilton
Plaintiffs,                                                Superior Court
                                                           The Honorable Michael A. Casati,
        v.                                                 Judge
                                                           The Honorable Steven R. Nation,
Gary Fish and Jeremey Fish,                                Judge
Appellees-Plaintiffs/Counterclaim                          Trial Court Cause No.
Defendants.                                                29D01-1508-PL-6964




Najam, Judge.




Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020                     Page 1 of 20
                                           Statement of the Case
[1]   Terri Symons appeals the trial court’s judgment for Gary Fish and Jeremey Fish

      (“the Sellers”) following a jury trial on the Sellers’ complaint for breach of

      contract arising from the sale of a business. Symons presents seven issues for

      our review, which we restate as the following four issues:


                1.       Whether a contract clause providing for treble damages is
                         an unenforceable penalty.


                2.       Whether the Sellers’ complaint is time barred by an
                         eighteen-month contractual limitations period.


                3.       Whether the evidence or the parties’ indemnification
                         clause supports an award of damages greater than
                         $250,000.


                4.       Whether Symons has met her burden on appeal to show
                         that the trial court abused its discretion in the award of
                         attorneys’ fees and costs to the Sellers.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                    Facts and Procedural History
[3]   On June 3, 2011, Symons, John Nauyokas, Jennifer Reynolds, and David

      Dennison (collectively, “the Buyers”)1 purchased Breath of Life Home Medical

      Equipment and Respiratory Services, Inc. (“the Company”) from the Sellers




      1
          Only Symons participates in this appeal.


      Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020           Page 2 of 20
and other shareholders. The parties’ stock purchase agreement (“the contract”)

provided in relevant part as follows:


        5.2 Personal Guaranties. Within sixty (60) days of
        Closing . . . Buyer[s] will obtain the release or suitable
        replacement of any personal guaranties in the name or names of
        any of the selling [S]hareholders in association with Company
        business. In the event Buyer[s are] unable or unwilling to release
        or replace the personal guaranties of all the Shareholders then
        Buyer[s], jointly and severally[,] will indemnify and hold harmless
        any Shareholder and will reimburse the Shareholder three (3) times
        the amount of any loss, liability, claim, damage, expense
        (including reasonable costs and of investigation and defense and
        reasonable attorneys’ fees and expenses) (collectively,
        “Damages”)[] arising from or in connection with any personal
        guaranties of any named Shareholders. At closing, Buyer[] John
        Nauyokas, current CEO of Company, will provide to
        Shareholders a written listing of all vendors, suppliers[,] or other
        third[ ]parties associated with or doing business with the
        Company that could have a personal guaranty from the
        Shareholders[,] including contact information with a minimum
        of an address and phone number. Within thirty (30) days
        following Closing, Shareholders will provide Buyer[] John
        Nauyokas[] a list of vendors or suppliers subject to this provision.
        Any vendor, supplier[,] or other party not disclosed by Buyer[]
        John Nauyokas[] at closing will automatically be subject to this
        provision.


Appellant’s App. Vol. II at 19 (“Section 5.2”) (emphasis added). The contract

further provided in relevant part:


        7.1 Survival. Unless otherwise provided herein, all
        representations, warranties, covenants, and obligations in this
        Agreement . . . shall survive the Closing for a period of eighteen
        (18) months following the Closing Date.
Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020        Page 3 of 20
Id. at 21 (“Section 7.1”).


[4]   Subsequent to their purchase of the Company, the Buyers did not obtain the

      release or replacement of the personal guaranties of the Sellers and other

      shareholders to Integrated Medical Systems, Inc. (“IMS”), a vendor of medical

      equipment for the Company. The Company then defaulted on more than

      $800,000 in liabilities owed to IMS, and, in November of 2014, IMS brought

      suit in Illinois against the Sellers to recover on their personal guaranties.


[5]   The Sellers entered into a stipulated judgment with IMS, which included a

      settlement agreement, (“the stipulated judgment”), in relevant part as follows:


              1.    Judgment . . . is hereby entered in favor of [IMS] and
              against [the Sellers] . . . in the amount of [$831,222] . . . .


              2.     . . . [E]nforcement of the Judgment is stayed on the conditions
              that [the Sellers] pay IMS [$250,000] in the following monthly
              installments . . . .


              3.    [The Sellers] shall use their best efforts to prosecute [a]
              lawsuit [against the Buyers] . . . .


              4.     [The Sellers] will promptly provide IMS with any
              settlement documents or Court order related to any recovery
              [from the Buyers], and any such recovery . . . shall be paid [by
              the Sellers to IMS] as follows:


                       a. First to the payment of the reasonable attorney fees and
                       costs incurred by [the Sellers] in the [suit against the
                       Buyers];


      Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020            Page 4 of 20
                       b. Second to the payment to IMS for any attorney fees
                       and Court costs incurred by IMS in the [Sellers’ suit
                       against the Buyers];


                       c. Third to IMS to satisfy any amounts remaining due and
                       owing to IMS pursuant to Paragraph 2 above; and


                       d. After payments (a) – (c) are made from the Settlement
                       Proceeds, the remaining amount of [any such r]ecovery
                       shall be split 50/50 between IMS . . . and [the Sellers] . . . .


                                                   ***


              6. If [the Sellers] make all of the payments to IMS specified in
              this Stipulated Judgment, comply with all of the terms of this
              Stipulated Judgment[,] and if IMS incurs no liability in the
              [Sellers’ suit against the Buyers] other than the payment of its
              reasonable attorney fees and costs, IMS will provide [the Sellers]
              with a release and satisfaction of this Stipulated Judgment.


              7. If [the Sellers] fail to timely pay any of the payments required
              by this Stipulated Judgment or otherwise fail to comply with the
              terms of the Stipulated Judgment, IMS may immediately proceed to
              enforce the Stipulated Judgment in the amount of the Judgement [sic],
              less any payments made . . . .
Id. at 120-22 (emphases added).


[6]   In August of 2015, the Sellers filed the instant suit against the Buyers for breach

      of contract for failure to obtain the release or replacement of the Sellers’

      personal guaranties under Section 5.2 of the contract. The Sellers sought a

      judgment for three times the amount of the alleged damages, including three

      Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020           Page 5 of 20
      times the attorneys’ fees and costs. The Buyers repeatedly moved for judgment

      on the ground that, under Section 7.1, the Sellers’ suit was time barred because

      it was not filed within eighteen months of the closing. In particular, the Buyers

      moved for judgment on the pleadings, summary judgment, and judgment on

      the evidence, and they filed a motion to correct error, on that theory. The trial

      court denied all of those requests. Following a jury trial, the jury found for the

      Sellers in the amount of $831,222. The court further awarded the Sellers their

      reasonable costs and attorneys’ fees, and then tripled the award under Section

      5.2 and entered judgment against the Buyers in the amount of $3,459,670.74. 2

      This appeal ensued.3


                                       Discussion and Decision
                            Issue One: Whether the Treble-Damages Clause
                               in Section 5.2 is an Unenforceable Penalty

[7]   On appeal, Symons first asserts that the treble-damages clause in Section 5.2 is

      not a proper liquidated damages clause but, rather, is an unenforceable penalty.

      We addressed liquidated damages in Gershin v. Demming, 685 N.E.2d 1125,

      1127-28 (Ind. Ct. App. 1997):


                A typical liquidated damages provision provides for the forfeiture
                of a stated sum of money upon breach without proof of damages.




      2
          The judgment was almost ten times the $350,000 purchase price for the Company under the contract.
      3
        Two different trial judges presided over this case. The initial proceedings through the end of 2018 were
      presided over by Judge Steven R. Nation. Thereafter, Judge Michael A. Casati presided over the remainder
      of the proceedings, including the jury trial and the entry of judgment on the jury’s verdict.

      Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020                          Page 6 of 20
        Liquidated damages provisions are generally enforceable where
        the nature of the agreement is such that when a breach occurs the
        resulting damages would be uncertain and difficult to ascertain.
        However, the stipulated sum will not be allowed as liquidated
        damages unless it may fairly be allowed as compensation for the
        breach.


        We are tolerant of provisions within contracts which provide for
        liquidated damages. Where the sum stipulated in the agreement is not
        greatly disproportionate to the loss likely to occur, the provision will be
        accepted as a liquidated damages clause and not as a penalty, but where
        the sum sought to be fixed as liquidated damages is grossly
        disproportionate to the loss which may result from the breach, the courts
        will treat the sum as a penalty rather than as liquidated damages. In
        determining whether a stipulated sum payable on a breach of
        contract constitutes liquidated damages or a penalty, the facts,
        the intention of the parties and the reasonableness of the
        stipulation under the circumstances of the case are all to be
        considered. The distinction between a penalty provision and one for
        liquidated damages is that a penalty is imposed to secure performance of
        the contract and liquidated damages are to be paid in lieu of
        performance. Notwithstanding a plethora of abstract tests and
        criteria for the determination of whether a provision is one for a
        penalty or liquidated damages, there are no hard and fast
        guidelines to follow. The question whether a liquidated damages
        clause is valid, or whether it constitutes a penalty, is a pure
        question of law for the court.


(Emphases added.) This Court has repeatedly recognized that damages clauses

that contain multipliers of two and three times a stipulated sum are

unenforceable penalties. E.g., Coffman v. Olson & Co., P.C., 906 N.E.2d 201, 209-

10 (Ind. Ct. App. 2009) (concluding that multipliers of two and three times a

stated sum were unenforceable penalties), trans. denied; Hahn v. Drees, Perugini &


Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020             Page 7 of 20
      Co., 581 N.E.2d 457, 463 (Ind. Ct. App. 1991) (voiding a treble-damages

      clause); Seach v. Richards, Dieterle & Co., 439 N.E.2d 208, 215-16 (Ind. Ct. App.

      1982) (voiding a treble-damages clause).


[8]   Section 5.2 states in relevant part that, should the Buyers be


              unable or unwilling to release or replace the personal guaranties
              of all the Shareholders[,] then Buyer[s], jointly and severally[,]
              will indemnify and hold harmless any Shareholder and will
              reimburse the Shareholder three (3) times the amount of any loss,
              liability, claim, damage, expense (including reasonable costs and
              of investigation and defense and reasonable attorneys’ fees and
              expenses) (collectively, “Damages”)[] arising from or in
              connection with any personal guaranties of any named
              Shareholders


      Appellant’s App. Vol. II at 19 (emphasis added). In other words, where, as

      here, Symons and the other Buyers failed to obtain the release or replacement of

      the Sellers’ personal guaranties, the Buyers would owe the Sellers treble

      damages. The trial court found that “Section 5.2 is not a penalty provision.”

      Appellant’s App. Vol. III at 122. We cannot agree. The treble-damages clause

      in Section 5.2 is a textbook example of an unenforceable penalty.


[9]   Still, the Sellers assert that the treble-damages clause is not an unenforceable

      penalty but is a permissible “agreed damages provision” properly applied in this

      case. Appellees’ Br. at 16. The Sellers specifically contend that our reasoning

      in Gershin, where we approved a liquidated-damages clause, should apply

      here. Id. at 17. In Gershin, we said that liquidated-damages provisions are

      “generally enforceable where the nature of the agreement is such that when a
      Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020     Page 8 of 20
       breach occurs the resulting damages would be uncertain and difficult to

       ascertain.” 685 N.E.2d at 1127. The Sellers assert that liquidated damages are

       appropriate in this case because they have suffered economic losses that are

       difficult to ascertain, including an impact upon their credit standing, an

       impairment of their capital resources, opportunity costs, inconvenience in the

       time and money required to litigate, and an emotional toll. Appellees’ Br. at

       18-19. And the Sellers maintain that these losses were reasonably foreseeable

       but are difficult to quantify and conclude that the agreed damages provision in

       Section 5.2 represents the will of sophisticated contracting parties.


[10]   But our inquiry into whether liquidated damages are appropriate does not end

       with a determination that damages in the event of a breach would be uncertain

       and difficult to ascertain. A stipulated sum will not be allowed as liquidated

       damages unless it may fairly be allowed as compensation for the

       breach. Gershin, 685 N.E.2d at 1127. We must also address and consider the

       fundamental distinction between liquidated damages and a penalty and the

       caveat in Gershin that, “where the sum sought to be fixed as liquidated damages

       is grossly disproportionate to the loss which may result from the breach, the

       courts will treat the sum as a penalty rather than as liquidated damages.” Id. at

       1128.


[11]   The liquidated damages in Gershin were calibrated and corresponded with the

       magnitude of the breach. Id. at 1130. A damage award must reference some

       fairly defined standard. Coffman, 906 N.E.2d at 210. Here, in contrast, there is

       no apparent or discernable relationship or correlation between the treble

       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020    Page 9 of 20
       damages claimed and the losses actually suffered by the Sellers. Indeed, there is

       no evidence that treble damages even remotely approximate the Sellers’ actual

       damages. The treble damages are not commensurate with the magnitude of the

       breach and are grossly disproportionate to the loss. Gershin, 685 N.E.2d at

       1128. Thus, the treble-damages clause does not provide for liquidated damages

       in lieu of performance but for payment of a penalty to secure performance of

       the contract. Id. at 1127-28. Such damages are void and unenforceable, and we

       reverse the trial court’s judgment awarding treble damages under Section 5.2.


                                Issue Two: Whether Section 7.1 Provides
                               for an Eighteen-Month Limitations Period

[12]   Symons next asserts that the trial court improperly denied her numerous

       requests for judgment on the Sellers’ action as untimely under Section 7.1. As

       with the interpretation of Section 5.2, the interpretation of Section 7.1 is a pure

       question of law that we review de novo. See, e.g., Heraeus Med., LLC v. Zimmer,

       Inc., 135 N.E.3d 150, 152 (Ind. 2019) (citing Harrison v. Thomas, 761 N.E.2d
816, 818 (Ind. 2002)).


[13]   Again, Section 7.1 states in relevant part:


               7.1 Survival. Unless otherwise provided herein, all
               representations, warranties, covenants, and obligations in this
               Agreement . . . shall survive the Closing for a period of eighteen
               (18) months following the Closing Date.


       Appellant’s App. Vol. II at 21.



       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020    Page 10 of 20
[14]   In their brief on appeal, the Sellers assert that the trial court properly denied

       Symons’ numerous motions for judgment under Section 7.1 because “there is

       no clear statute of limitations indicated” in that Section, which we take to mean

       that Section 7.1 does not contain language that requires a complaint for breach

       of contract to be filed within eighteen months of the closing. Appellees’ Br. at

       26. We agree with the Sellers. The plain language of Section 7.1 speaks to the

       Buyers’ obligations under the contract—those obligations that remained to be

       performed by Buyers within the first eighteen months after the closing. 4 That

       section does not shorten the time within which a complaint for breach of

       contract can be filed. The Sellers’ complaint is not time barred. The trial court

       properly rejected each of Symons’ numerous motions to the contrary, and we

       affirm those decisions. 5


              Issue Three: Whether the Evidence or the Contract’s Indemnification
                Clause Supports a Judgment for the Sellers greater than $250,000

[15]   Symons next asserts that the Sellers’ actual damages to IMS from the Buyers’

       breach of Section 5.2 was $250,000, not $831,222, and, as such, there is




       4
         In fact, Section 7.1 only applies if the contract language at issue did not provide a different timeframe. But
       Section 5.2, the only other provision at issue here, plainly required the Buyers to fulfill their obligations under
       that provision within sixty days of closing. As such, it is also clear that Section 7.1 does not apply to the
       Sellers’ complaint at all.
       5
         As we conclude that Section 7.1 does not create a period of limitations for the commencement of a breach-
       of-contract action, we need not consider Symons’ arguments of error on issues of fraudulent concealment and
       the tolling of any such purported limitations period.

       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020                                Page 11 of 20
       insufficient evidence to support the jury’s award of damages. 6 In reviewing this

       issue, we will not reverse if the damage award “is within the scope of the

       evidence . . . .” Int’l Bus. Machs. Corp. v. State, 138 N.E.3d 255, 258 (Ind. 2019).

       A damage award will not be reversed upon appeal unless it is based on

       insufficient evidence or is contrary to law. Haas Carriage, Inc. v. Berna, 651
N.E.2d 284, 289 (Ind. Ct. App. 1995). In determining whether the award is

       within the scope of the evidence, we may not reweigh the evidence or judge the

       credibility of witnesses. Id.


[16]   This issue turns on the stipulated judgment and the evidence of the Sellers’

       installment payments made as provided under the judgment. The stipulated

       judgment is an agreed entry and begins by stating that “the parties have entered

       into a settlement agreement,” which the Illinois trial court adopted and ordered.

       Appellant’s App. Vol. II at 120. An agreed entry must be construed in the same

       manner as any other agreement or contract. Battershell v. Prestwick Sales, Inc.,

       585 N.E.2d 1, 4 (Ind. Ct. App. 1992). And, again, the interpretation or legal

       effect of a contract is a question of law to be determined by the court. Id. at 5.


[17]   The parties stipulated to a judgment of $831,222 in favor of IMS and against the

       Sellers, but enforcement of the stipulated judgment was stayed, and the

       judgment was not, in fact, final. By its own terms the judgment was contingent




       6
         The question on appeal here is properly framed as whether sufficient evidence supports the jury’s award of
       damages, and we reject the Sellers’ argument that Symons did not properly preserve this issue for our review.
       See TRW Vehicle Safety Sys., Inc. v. Moore, 936 N.E.2d 201, 224-25 (Ind. 2010).

       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020                           Page 12 of 20
       upon the occurrence of future events. The judgment includes a settlement,

       which limits the Seller’s liability to $250,000, provided that the Sellers make all

       the monthly payments specified and otherwise comply with the terms of the

       settlement agreement, in which event IMS will provide the Sellers with a release

       and satisfaction of the full $831,222 judgment. Only if the Sellers should fail to

       make the installments as agreed or otherwise fail to comply with the terms of

       the stipulated judgment may IMS “proceed to enforce the Stipulated Judgment”

       in the amount of $831,222, less any payments previously made. Appellant’s

       App. Vol. II at 122.


[18]   Thus, the only evidence before the jury at the time of trial was that the stipulated

       judgment was an executory contract in which the outcome, one way or another,

       was subject to conditions precedent that had not yet occurred. “An executory

       contract is one in which a party binds himself to do or not to do a particular

       thing, whereas an executed contract is one in which the object of the agreement

       is performed and everything that was to be done is done.” Orbitz, LLC v. Ind.

       Dep’t of State Revenue, 66 N.E.3d 1012, 1017 n.5 (Ind. T.C. 2016) (citing 2625

       Bldg. Corp. v. Deutsch, 179 Ind. App. 425, 385 N.E.2d 1189, 1191 (1979)). There

       was more to be done. The stipulated judgment was provisional. By its

       unambiguous terms the $831,222 judgment was not a final judgment but a

       contingent liability that might or might not become final depending upon

       whether the Sellers performed the settlement agreement according to its terms.

       Under paragraph 6 of the stipulated judgment, if the Sellers made the payments




       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020     Page 13 of 20
       and otherwise performed as agreed, IMS would provide the Sellers with a

       release and satisfaction in full.


[19]   At the time of the jury trial, the Sellers had made all the required installment

       payments to IMS and had prosecuted this suit against the Buyers as stipulated.

       Thus, at that time, enforcement of the judgment was stayed, and the total

       amount of the Sellers’ actual loss to IMS under the stipulated judgment was not

       more than $250,000, plus attorneys’ fees and costs. To support a damage award

       above that amount, the Sellers contend that the “plain and unambiguous

       language of the stipulated judgment” supports the jury award and that Symons

       has “mischaracterized the settlement,” which is only a “conditional number.”

       Appellees’ Br. at 42-43.


[20]   We cannot agree with the Sellers’ reading of the stipulated judgment. As we

       have noted, an agreed entry is a contract. When we interpret a contract, we

       review the contract as a whole to ascertain the intent of the parties and construe

       the language of the contract so as not to render any words, phrases, or terms

       ineffective or meaningless. B&R Oil Co. v. Stoler, 77 N.E.3d 823, 827 (Ind. Ct.

       App. 2017), trans. denied. Instead, the Sellers focus entirely upon the total

       judgment amount to the exclusion of the settlement provisions, which, if

       executed, would require a release and satisfaction of the judgment. These

       provisions are interdependent and must be read together.


[21]   When read correctly, it is clear that both the $831,222 total judgment amount

       and the $250,000 settlement amount are subject to conditions precedent. A


       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020    Page 14 of 20
       condition precedent is a condition that “must be fulfilled before the duty to

       perform . . . arises.” THQ Venture, Inc. v. SW, Inc., 444 N.E.2d 335, 339 (Ind.

       Ct. App. 1983). Here, provided that the Sellers satisfy the conditions precedent

       of making all the installment payments and otherwise complying with the terms

       of the stipulated judgment, the settlement provisions control the amount of the

       stipulated judgment. The total judgment amount supersedes the settlement

       amount and becomes enforceable only should the Sellers fail to make the

       installment payments as agreed or otherwise fail to comply with the terms of the

       settlement agreement.


[22]   The jury was correctly given the following final instruction:


               If you decide that a party has breached the contract, the measure
               of damages is the amount that would put the non-breaching party
               in the same position he would have been had the contract been
               fulfilled.


               The non-breaching party may only recover the loss actually
               suffered and should not be placed in a better position than if there
               had been no breach of the contract.


       Appellant’s Supp. App. Vol. II at 13. This instruction recognizes that the

       appropriate measure of damages in a breach of contract case is the loss actually

       suffered as a result of the breach. City of Jeffersonville v. Envt’l Mgmt. Corp., 954
N.E.2d 1000, 1015 (Ind. Ct. App. 2011). The non-breaching party is not

       entitled to be placed in a better position than it would have been if the contract

       had not been broken. Id. This means that the Buyers are not chargeable with a

       loss any greater than the loss the Sellers have actually incurred. The settlement
       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020        Page 15 of 20
       contained in the stipulated judgment reduced the Sellers’ actual damages from

       $831,222 to $250,000 and, in its operation and effect, limited both the Sellers’

       liability to IMS and the Buyers’ liability to the Sellers under Section 5.2 of the

       contract, again, provided, only that the Sellers perform as they agreed under

       paragraph 6 of the stipulated judgment.


[23]   In addition, Section 5.2 of the contract provides for the Buyers to indemnify

       and hold Sellers harmless. Our Supreme Court has stated that “indemnification

       clauses are strictly construed and the intent to indemnify must be stated in clear

       and unequivocal terms.” Fresh Cut, Inc. v. Fazli, 650 N.E.2d 1126, 1132 (Ind.

       1995). To indemnify means to “reimburse . . . for a loss suffered.” City of

       Hammond v. Plys, 893 N.E.2d 1, 4 n.2 (Ind. Ct. App. 2008) (quoting Black’s

       Law Dictionary 772 (7th ed. 1999)). Indemnity agreements are contracts

       subject to the rules and principles of contract construction. Henthorne v. Legacy

       Healthcare, Inc., 764 N.E.2d 751, 756 (Ind. Ct. App. 2002). If the words of an

       indemnity agreement are clear and unambiguous, they are to be given their

       plain and ordinary meaning. Id. We will construe an indemnity agreement to

       cover all losses and damages to which it reasonably appears the parties intended

       it to apply. Id. In an indemnity agreement, a “hold harmless” provision is

       synonymous with “indemnify” and signifies no separate duties. Id.


[24]   The indemnification clause in Section 5.2 cannot be construed, strictly or

       otherwise, to mean that the Buyers agreed to indemnify the Sellers for any loss

       that the Sellers have not actually suffered. Indeed, such an interpretation

       cannot be reconciled with the concept of indemnification. Section 5.2 provides

       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020     Page 16 of 20
       that in the event the Buyers should be unable or unwilling to release or replace

       the guaranties of all the Shareholders, who are the Sellers, the Buyers “will

       reimburse” the Sellers. The payment of “damages” in excess of the loss

       actually suffered would not be an indemnification and reimbursement but a

       windfall, that is, “[a]n unanticipated benefit.” Windfall, Black’s Law Dictionary

       (11th ed. 2019). The language of the indemnification clause does not suggest,

       much less clearly and unequivocally provide, that the agreement to indemnify

       includes reimbursement for losses that have not been incurred. See, e.g., BC

       Osaka, Inc. v. Kainan Inv. Grps., Inc., 60 N.E.3d 231, 234 (Ind. Ct. App. 2016)

       (indemnification provisions are strictly construed and will not be held to

       provide for an indemnification unless so stated in clear and unequivocal terms).

       Again, it is axiomatic that a party injured by a breach of contract is limited in its

       recovery to the loss actually suffered. Fowler v. Campbell, 612 N.E.2d 596, 603

       (Ind. Ct. App. 1993). Thus, we hold that the damage award of $831,222 is

       contrary to the plain meaning of the indemnification clause.


[25]   The Sellers also speculate that economic conditions might cause them to miss a

       timely installment payment between now and September 2021, in which case

       IMS could seek the full $831,222 against the Sellers. But a fact finder “may not

       award damages on the mere basis of conjecture and speculation.” Marathon Oil

       Co. v. Collins, 744 N.E.2d 474, 482 (Ind. Ct. App. 2001). And, again, the total

       judgment amount of $831,222 is subject to a condition precedent that has not

       occurred, namely, the Sellers’ default on the settlement provisions. At the time

       of trial, the Sellers had not incurred actual damages in excess of $250,000.


       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020     Page 17 of 20
[26]   As such, we conclude that the evidence is not sufficient to support the jury’s

       award of damages above $250,000. And neither would a damage award greater

       than $250,000 constitute an indemnification and reimbursement of actual losses

       incurred by the Sellers. Accordingly, neither the evidence nor the

       indemnification clause supports a judgment for the Sellers on their breach-of-

       contract claim in an amount greater than $250,000, plus attorneys’ fees and

       costs. On both grounds, any judgment for a greater sum is contrary to law. 7


                              Issue Four: Award of Attorneys’ Fees and Costs

[27]   Last, we turn to Symons’ argument on appeal that the trial court abused its

       discretion when, apart from the award of damages, the court awarded

       attorneys’ fees and costs to the Sellers. We review a trial court’s award of

       attorney’s fees for an abuse of discretion. River Ridge Dev. Auth. v. Outfront

       Media, LLC, 146 N.E.3d 906, 912 (Ind. 2020). An abuse of discretion occurs

       when the court’s decision either clearly contravenes the logic and effect of the

       facts and circumstances or misinterprets the law. Id.


[28]   As an initial matter, we note that the trial court tripled the Sellers’ award of

       attorneys’ fees and court costs under Section 5.2 of the contract. As explained

       in Issue One, the trial court’s judgment in this respect was erroneous, and we

       reverse the trebling of those amounts accordingly.




       7
         It is possible that, in the future, the Sellers will fail to satisfy the conditions of the settlement agreement, in
       which case they may have a claim for additional damages against the Buyers, but there was no such evidence
       before the jury.

       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020                                  Page 18 of 20
[29]   Still, Symons also asserts that the court abused its discretion in the

       determination of the principal amount of the Sellers’ attorneys’ fees and costs.

       Symons’ argument here is that the Sellers’ evidence of fees recites entries that

       are too often “generic, vague, and/or ambiguous.” Appellant’s Br. at 41. But

       the entries Symons complains of were accompanied by an affidavit of the

       submitting attorney in which the attorney represented that those entries were in

       connection with the Sellers’ matter, and they were sufficiently definite for the

       court to determine a reasonable basis for the fee award. Accordingly, we

       cannot say the trial court abused its discretion in its determination of the

       principal amount of attorneys’ fees and costs to the Sellers.


                                                       Conclusion
[30]   In sum, we affirm the trial court’s decisions denying Symons’ several motions

       for judgment on the Sellers’ claims as untimely under Section 7.1, and we

       affirm the court’s primary award of attorneys’ fees and costs to the Sellers.

       However, we reverse the court’s award of treble damages, including the trebling

       of attorneys’ fees and costs, under Section 5.2, and we conclude that a damage

       award greater than $250,000 is not supported by the evidence, the stipulated

       judgment, or the indemnification clause as a matter of law. We remand for the

       trial court to recalculate the Sellers’ damages, attorneys’ fees, and costs in a

       manner not inconsistent with this opinion. 8




       8
           We deny the Sellers’ request for an entry of appellate attorneys’ fees and costs.


       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020                   Page 19 of 20
[31]   Affirmed in part, reversed in part, and remanded with instructions.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 20A-PL-395 | September 29, 2020   Page 20 of 20